 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON


 3                                                                Mar 11, 2019
 4                                                                    SEAN F. MCAVOY, CLERK



 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 EDWARD MC ELMURRY and EVA
10 MC ELMURRY, INDIVIDUALLY and                    NO. 2:16-cv-00419-SAB
11 the martial community thereof;
12               Plaintiffs,
13               vs.                               ORDER RE: DISMISSAL
14 RUSSELL INGEBRITSON and JANE
15 DOE INGEBRITSON, INDIVIDUALLY,
16 and the marital community thereof and
17 AGENTS/OWNERS OF INGEBRITSON
18 AND ASSOCIATES, A MINNESOTA
19 ENTITY,
20               Defendants.
21
22        Before the Court is the parties’ Stipulation for Dismissal of All Claims with
23 Prejudice, ECF No. 89. The parties stipulate and request the Court dismiss this
24 matter with prejudice, and without costs to any party. Pursuant to Fed. R. Civ. P.
25 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
26 accept the stipulation and enter it into the record.
27 //
28 //


     ORDER RE: DISMISSAL Ԅ 1
 1           Accordingly, IT IS HEREBY ORDERED:
 2           1. The parties’ Stipulation for Dismissal of All Claims with Prejudice, ECF
 3 No. 89, is ACCEPTED and ENTERED into the record.
 4       2. This matter is DISMISSED with prejudice and without costs to any
 5 party.
 6
             3. All deadlines are VACATED and any pending motions are DENIED as
 7
     moot.
 8
             4. The jury trial date is STRICKEN.
 9
             IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10
     this Order, provide copies to counsel, enter judgment and close the file.
11
             DATED this 11th day of March 2019.
12
13
14
15
16
17
18
                                     Stanley A. Bastian
19                                United States District Judge
20
21
22
23
24
25
26
27
28


     ORDER RE: DISMISSAL Ԅ 2
